HUTCHESON, Circuit Judge
(dissenting).
The difference I have with the majority resides not in the reasons advanced to support the opinion, but in the failure of the opinion to set the ease out as it was tried, and as it stands before us. The majority opinion proceeds on the tacit, though unexpressed, assumption that the note was given without the authority of the probate court. Neither of the pleadings alleged this to be so, and not one syllable of evidence was offered on the point.' Plaintiff merely sued on the note, saying nothing whatever about the estate, its liability, or its solvency. Defendant pleaded want of consideration moving to her; that the consideration of the note moved to the estate, and a definite agreement that she was not to be looked to for payment, that the estate alone would be. On the trial the plaintiff offered the note, proved that it had been given in renewal of a note given by the defendant before she had qualified as administratrix, the proceeds of which were used in settlement of liabilities of the estate, and that the defendant was appointed administratrix, was duly qualified, and is still acting as such. Plaintiff proved the agreement of the bank to look to the estate and not to her. No- other proof was offered. The majority opinion makes no reference to, it ignores entirely, the express, the *678undisputed agreement that defendant was not to be liable. Ignoring this, it proceeds on the assumption that appellee defended the note solely on the ground that she had added to her signature on the note, “Administratrix S. W. Irwin Est.”
If the ease stood thus, the majority would be right, for it is settled in Alabama that on a noté so signed, nothing more appearing, the liability is personal to the signer, unless she shows that, executed as required by the statutes of Alabama, the note is in fact and in law the obligation of the estate. McCalley v. Wilburn, 77 Ala. 549; Whiteside v. Jennings, 19 Ala. 784.
The reason of this is that, apart from the statutes authorizing her to do so, an administratrix does not represent the estate to charge it with notes, and when she attempts, but fails to bind it, nothing else appearing, she stands personally charged, on notes signed by her on behalf, and for the benefit, of the estate. Conner v. Clark, 12 Cal. 169, 73 Am. Dec. 529; Winter v. Hite, 3 Iowa, 145; Studebaker Bros. v. Montgomery, 74 Mo. 101; Perry v. Cunningham, 40 Ark. 185; Kirkman v. Benham, 28 Ala. 501; Christian v. Morris, 50 Ala. 585; McLean v. McLean, 88 N. C. 394; Kerehner v. McRae, 80 N. C. 219'; Carr v. Branch, 85 Va. 597, 8 S. E. 476.
But appellee did not defend on the ground that the addition to her signature of the words “Administratrix S. W. Irwin Estate” saved her from liability. She pleaded and proved an absolute, an admitted agreement made at the time and as a part of the whole transaction, of which the giving of the note was a part, that she was not to be personally liable, but that the estate, for whose benefit the debt was incurred, would be solely looked to. Her testimony was brief; it came in without objection; its truth was not questioned.
“I signed the note sued on. At the time the note was signed it was agreed that I was not to be personally liable, but the note was to be binding on the estate of S. W. Irwin. That the credit was given by the payee bank to the estate of S. W. Irwin deceased alone, and not to me, and it was agreed between us that the estate alone was to be looked to for the payment of the note, and I was not to be looked to for payment.”
“The note sued on is a renewal note. I used the proceeds of the'note to pay a debt of S. W. Irwin incurred by him in a cotton transaction.”
This agreement and testimony, to which the majority opinion does not refer, gives the ease a wholly different character; it operates to prevent recovery on the note not in contradiction but in explanation of it, by establishing that the agreement was only partly stated by the plaintiff when he sued setting out the note alone, and that when fully stated, it was not that defendant was, but that she was not to be, liable personally on the note. To hold defendant so hable, in the face of the positive agreement between her and the bank that she was not to be, is not to enforce the contract as the parties made it; it is to make a contract for them and enforce it not in accordance with, but contrary to their agreement. Such a fictional result, harsh, unjust, and unreal, is, I think, without the support of reason or authority. No case has been cited, none has been found, holding an administra^ tor liable contrary to the express agreement that she was not to be, under circumstances like those here. In not a single one of the Alabama cases relied on in the majority opinion was the existence of such an agreement proved. They were all cases in which the defense was solely on the ground that the manner of signing showed the intention to bind the estate. They are not authority for this case. It is ruled by the principle uniformly established that an administrator signing a note describing himself as such, may by express and clear agreement that the estate is alone to be looked to, save himself from personal liability. Studebaker Bros. v. Montgomery, 74 Mo. 103. “An administrator, like any other trustee, will be held by his indorsement, although he add to his name the word ‘execu- ■ tor’ or 'administrator,’ unless he say expressly that recourse is to be had not to him but only to the estate of the deceased.” Id.
In Carr v. Branch, 85 Va. 597, 8 S. E. 476, 480, it is said that all persons acting en autre droit will be bound, notwithstanding the addition to the signature of the words “agent,” “executor,” “trustee,” etc. “unless, indeed, it appear , that the party so signing his name was recognized as contracting in his representative character when the contract was made, in which case he will not be personally bound. Taylor v. Davis, 110 U. S. 330, 4 S. Ct. 147 [28 L. Ed. 163]; Metcalf v. Williams, 104 U. S. 93 [26 L. Ed. 665],” while in Fay v. Day, 106 Neb. 370, 183 N. W. 565, 566, the rule is laid down generally that “a trustee who contracts, as such, is personally bound by the contracts he makes as such trustee, and if he desires to protect himself from individual liability on such contracts he must stipulate that he is not to be personally responsible, but that the other party is to look solely to the trust estate.” Roger Williams *679Nat. Bank v. Groton [Mfg. Co., 16 R. I. 504], 17 A. 170; 39 Cyc. 333.
Appellant in effect concedes tliat the defense would be well enough made out if the note had carried the agreement written into it. Conner v. Clark, 12 Cal. 170, 73 Am. Dec. 529, but argues that to import an agreement of nonliability by parol is to add to or vary it. He cites Conner v. Clark, supra. In that ease parol evidence of an agreement of personal nonliability was rejected, but that ease is not authority here. It went off on the broad ground taken in the eases cited on page 2 (see particularly the Iowa and Arkansas eases), .that the administrator had there no power in law to bind tbe estate, and that therefore the note was and could only be) her personal note. In Alabama, on the contrary, ample authority in law exists to bind an estate, and it is bound if the steps required by the statute are taken to bind it. Tbe parties in this ease contracted in Alabama, and with reference to Alabama law. To say then that a contract purporting on its face to be made in a representative capacity, and which could in law be binding either upon the estate, or personally, or both, according to the actual agreement of the parties, is varied by testimony showing the full purport of that agreement, is unsound. It is not in accord with the weight of authority. Scbmittler v. Simon, 114 N. Y. 176, 21 N. E. 162, 11 Am. St. Rep. 621. It is certainly not in accord with Alabama law. Cotton v. Courtright, 215 Ala. 474, 111 So. 7, 8;1 Holczstein v. Bessemer Trust & Savings Bank, 223 Ala. 271, 136 So. 409, 416.2
What results from the majority opinion is that, though neither party believed it important to the ease as pleaded to make proof of whether the estate liad actually been bound in accordance with Alabama law, or whether the estate was in funds at the time the note was given, to which defendant could look if bound to pay, so as to give tbe note "a supporting consideration as to her, Bank of Troy v. Topping, 9 Wend. (N. Y.) 273; Id., 13 Wend. (N. Y.) 557; Boyd v. Johnston, 89 Tenn. 284, 14 S. W. 804, tbe ease is decided on the assumption that these matters, at least as to the liability of the estate, had been tried out and established in the court below adversely to defendant. What was established, what was found, was that defendant was not liable on the note for that “though it embodied a prima facie personal liability on the maker” she had shifted this liability by pleading and proof, showing that it was not “intended to operate as a personal obligation of the party signing.” Cotton v. Courtright, supra.
The District Judge was right. His judgment should be affirmed. I dissent from the judgment of reversal.

 “Where a uote imparts a prima facie personal liability on the maker, this liability may he shifted by pleading and proof; that is, when it is doubtful from the face of the contract not under seal whether it was intended to operate as a personal obligation of the party signing. Briel v. Exchange Nat. Bank, 172 Ala. 475, 55 So. 808; Sales-Davis Co. v. Henderson-Boyd Lbr. Co., 193 Ala. 166, 69 So. 527; Lutz v. Van Heynigen Brokerage Co., 199 Ala. 620, 75 So. 284; Barnes v. Ball, 209 Ala. 618, 95 So. 812; Little v. People’s Bank, 209 Ala. 620, 96 So. 763.”


 Under the law of Holezstein v. Bessemer Trust & Savings Bank, 223 Ala. 271, 136 So. 409, 416: “Where it is doubtful from the face of the contract, whether it was intended to operate as the personal engagement of the party signing it or to impose an obligation upon some third person as his principal, parol evidence is admissible to show the true character of the transaction.” Spencer v. Blanke Mfg. & Supply Co., 220 Ala. 850, 124 So. 904; Briel v. Bank, 172 Ala. 47§? 55 So. 808; section 9048, Ala. Code.